Citation Nr: 1440242	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-29 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his social worker


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for depression.  The Veteran timely appealed that claim.  

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the Board has broadened the claim to a generalized psychiatric disorder claim on appeal.

The Veteran and his social worker testified at a Board hearing before the undersigned Veterans Law Judge in November 2010; a transcript of that hearing is associated with the claims file.

This case was initially remanded in October 2011 for further development prior to the Board ultimately denying service connection for a psychiatric disorder in a January 2013 Board decision.  The Veteran timely appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  After briefing by the parties, the Court issued a memorandum decision in January 2014 which vacated the January 2013 Board decision and remanded the case back to the Board for further action.  The case has been returned to the Board at this time in compliance with that January 2014 memorandum decision.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

As noted in the January 2014 memorandum decision, the Court has found that the October 2012 VA examiner's opinion and subsequent addendum opinion in October 2012 to be inadequate, as that opinion is factually inaccurate.  

In short, the VA examiner stated that the Veteran did not have any complaints or treatment for psychiatric issues during military service; a review of the Veteran's service treatment records reveals that in February 1968, it was noted that he has a "history of being very nervous, upset, and ha[d] trouble functioning in his environment," and in September 1968, he was noted as having "hives came on without any apparent cause other than severe nervousness."  

In light of this evidence in the service treatment records, the Court found-and the Board agrees-that the VA examiner's opinion, which omits this in-service evidence, is inadequate because it is factually inaccurate.  

Thus, a remand is necessary in order to afford the Veteran another VA examination with adequately addresses whether his claimed psychiatric disorder began in or is otherwise the result of military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Obtain any relevant VA treatment records from the Tucson VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include bipolar disorder and depression.  The examiner should specifically discuss whether any psychiatric disorder found in the claims file but not present/diagnosed on examination were either erroneously or mis-diagnosed, were at one time present and resolved, or whether those not-diagnosed disorders are better represented or classified with the diagnosis rendered on examination.

For each psychiatric disorder found on examination or that resolved during the appeal period, as appropriate subject to the above discussion, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the noted in-service psychiatric treatment in February and September 1968.  

The examiner should additionally address the Veteran's normal psychiatric evaluation on his separation in examination in May 1969, as well as the Veteran's report of a history of nervous trouble at that time which the examiner noted as including treatment for hives in November 1968 and a history of soaking sweats at night.  

The examiner should also address the apparent first evidence of any post-service psychiatric treatment being in 1998, as well as the normal psychiatric evaluations by military physicians in July 1984 and December 1987, as well as the Veteran's denial of any nervous trouble or psychiatric symptoms in those examinations.

The examiner should also discuss any of the Veteran's lay statements regarding onset of symptomatology and continuity of symptomatology since discharge from service, as well as the testimony of his social worker in the November 2010 hearing, Dr. R.J.R.S's July 2010 letter, as well as the lay statements from his parents and brother dated in December 2009.  The examiner should also address any other pertinent evidence in the claims file in his opinion as appropriate.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

